—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
The Attorney-General has advised this Court by letter that respondents are not submitting a brief and requests that this proceeding be dismissed as moot inasmuch as the determination under review has been administratively reversed and ex-pungement has been directed. Because petitioner has received all the relief to which he is entitled, the matter is moot and the petition is dismissed (see, Matter of Martin v Henderson, 159 AD2d 867).
*726Cardona, P. J., Mikoll, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the petition is dismissed, as moot, without costs.